Citation Nr: 0508347	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-22 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an ear 
infection.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for residuals of a 
finger injury.

4.  Entitlement to service connection for a right wrist 
disorder.

5.  Entitlement to service connection for a skin disorder, 
claimed as lichen simplex.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in September 2003 for 
further development and is now ready for appellate review.

The issue of entitlement to service connection for a left 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Earache, noted once in-service, is shown to have been 
acute and transitory, and resolved without objective residual 
pathology.

2.  Post-service evidence is negative for a current diagnosis 
related to an ear disorder.

3.  A single in-service complaint of a finger injury is shown 
to have been acute and transitory, and resolved without 
objective residual pathology.

4.  Post-service evidence is negative for a current diagnosis 
related to the residuals of a finger injury.

5.  A single in-service complaint of right wrist pain is 
shown to have been acute and transitory, and resolved without 
objective residual pathology.

6.  The in-service complaint of right wrist pain was not 
associated with trauma or injury.

7.  Post-service evidence is negative for complaints related 
to a right wrist disorder for many years after military 
discharge.

8.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and post-service X-ray evidence of an old fracture of 
the right wrist.

9.  In-service complaints of tinea cruris (jock itch) were 
manifestations of a skin disorder that was shown to have been 
acute and transitory, and which resolved without residuals.

10.  Pruritic nodular lesions on the bilateral lower 
extremities, chronic dermatosis of the anterior aspects of 
the lower legs, prurigo nodularis and lichen simplex 
chronicus on the shins of both legs, and dermatitis of the 
lower legs, which were diagnosed post-service, are not shown 
to be etiologically or causally related to the in-service 
complaints of tinea cruris. 


CONCLUSIONS OF LAW

1.  Residuals of an ear infection were not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Residuals of a finger injury were not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  A chronic right wrist disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  A chronic skin disorder, claimed as lichen simplex, was 
not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Residuals of an Ear 
Infection

Service medical records show that the veteran sought 
treatment in October 1975 for a one-day history of an 
earache.  The clinical impression was upper respiratory 
infection.  The service separation examination report dated 
in October 1975 indicated a normal clinical evaluation of his 
ears.  Therefore, the Board finds no evidence of a chronic 
ear disorder during military duty as a result of a single ear 
infection.  In a February 1976 Reserves examination, his ears 
were noted to be normal.

Post-service medical evidence reveals no complaints of, 
treatment for, or diagnosis related to the residuals of an 
ear infection.  In an April 1998 ear disease examination, 
there was no diagnosis made with respect to an ear disorder 
of any kind.  In an April 1998 audio examination, the 
veteran's hearing was reported as normal.  Middle ear 
pressure and tympanic membrane compliance was normal.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Notwithstanding the veteran's claim of residuals of an ear 
infection, the Board finds that there was no evidence of 
chronic residuals associated with a single complaint of an 
earache in service, and no current diagnosis related to any 
ear disorder.  Specifically, the VA examination reported no 
diagnosis related to an ear infection.  In addition, the 
veteran's audiology evaluation showed no hearing loss.  As 
such, the claim must be denied.

Entitlement to Service Connection for Residuals of a Finger 
Injury

Service medical records show that the veteran sought 
treatment in April 1975 for an injury to his finger playing 
ball.  The clinical impression was "no evidence of disease 
or injury" and he was returned to duty.  The October 1975 
service separation examination report indicated a normal 
clinical evaluation of his upper extremities.  In a February 
1976 Reserves examination, his upper extremities were noted 
to be normal.

Post-service medical evidence is completely negative for 
complaints of, treatment for, or diagnosis related to a 
finger injury.  As noted above, service connection may only 
be granted when a current disability is shown.  In this case, 
as no chronic finger disorder is now shown, the claim must 
necessarily be denied.

Entitlement to Service Connection for a Right Wrist Disorder

Service medical records show that the veteran sought 
treatment in August 1975 primarily for swelling of the left 
upper thigh.  At the same time, he also reported pain in the 
right wrist on awakening.  There was no indication of trauma 
or injury reported and the physical assessment of the right 
wrist was negative (he was found to have an infected insect 
bit with cellulitis on the thigh).  There were no other 
complaints related to right wrist pain.  

The service separation examination report dated in October 
1975 indicated a normal clinical evaluation of his upper 
extremities.  In a February 1976 Reserves examination, his 
upper extremities were noted to be normal.

Post-service medical evidence is negative for complaints of, 
treatment for, or diagnosis of a right wrist disorder for 
many years after military discharge.  In a September 1999 VA 
examination, the veteran reported, among other things, an 
aching in his right wrist, which he indicated started soon 
after discharge.  A physical examination revealed 
anatomically-normal range of motion, and the right wrist was 
without pain or deformity.  The final diagnosis was "pain in 
the right wrist of unknown etiology."  Nonetheless, a 
September 1999 X-ray showed an old nonunited fracture of the 
navicular bone of the right wrist.

After a careful review of the claims file, the Board finds 
that the claim must be denied.  To that end, the Board places 
significant probative value on the fact that the veteran's 
in-service complaints related to his right wrist were not, in 
fact, based on a trauma or injury.  This tends to weight 
against a finding that the residuals of a right wrist 
fracture, found many years after discharge, was not related 
to non-traumatic right wrist pain noted during military 
service.

Further, the Board places significant probative value on the 
absence of a diagnosis of a right wrist disorder for many 
years after discharge.  As noted above, a right wrist 
disorder was not discovered until 1999, nearly 25 after 
military discharge.  The Board places significant probative 
value on the gap of time between discharge from military 
service and the first notation of an old fracture of the 
wrist and finds that the post-service symptomatology is too 
remote in time to support a finding of in-service onset, 
particularly given the lack of right wrist trauma during 
military service, and absence of continuity of symptomatology 
during the multi-year gap between military discharge in 1975 
and the first mention of the disorder in 1999.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  

Since a right wrist disorder was not noted in service, there 
is no possibility of showing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) ("where the condition noted 
during service . . . is not, in fact, shown to be chronic . . 
. [,] then a showing of continuity after discharge is 
required to support the claim.").  Finally, no physician has 
established a medical nexus between the veteran's old 
fractured right wrist and military duty.  

Inasmuch as a chronic right wrist disorder was not noted in 
service or until many years after service, and no physician 
has indicated that his current old fracture of the right 
wrist is related to any incident of the veteran's service, 
the Board finds that the claim must be denied.

Entitlement to Service Connection for a Skin Disorder, 
Claimed as Lichen Simplex

Service medical records show that the veteran complained of a 
rash on his buttock in November 1974.  Further, he was 
treated for pseudofolliculitis barbae in the neck area after 
shaving in July 1975.  In September 1975, he was treated with 
Tinactin for tinea cruris of the leg.  Parenthetically, the 
Board notes that, by definition, tinea cruris appears in the 
genitocrural region, including the inner thigh, perineal 
region, and groin.  

Nonetheless, the service separation examination report 
indicated a normal clinical evaluation of his skin.  In a 
February 1976 Reserves examination, the veteran was noted to 
have tinea cruris (common name - jock itch) and tinea 
corporis (common name - ringworm).  

Post-service medical evidence reveals no complaints of, 
treatment for, or diagnosis related to a skin disorder for 
many years after military discharge.  In December 1997, the 
veteran sought treatment for a 4-5 year history of pruritic 
nodular lesions on his bilateral lower extremities.  After a 
physical examination, the final diagnosis was prurigo 
nodularis (defined as an eruption of hard nodules in the skin 
caused by rubbing and accompanied by intense itching).  

In an April 1998 examination, the veteran reported skin 
problems located on the anterior aspect of both legs.  He 
also related several folliculitis areas, which became 
aggravated with shaving.  Physical examination revealed areas 
of discoloration located on the anterior aspects of both 
lower leg.  The diagnoses included folliculitis barbae and 
chronic dermatosis of both legs.  Parenthetically, the RO 
granted entitlement to service connection for 
pseudofolliculitis by rating decision dated in September 
1998.

In a September 1999 VA skin examination report, the veteran 
complained of itching spots on his legs and asserted, for the 
first time, that the skin disorder developed in 1976 while he 
was on active duty.  Physical examination revealed 
hyperpigmented macular rimmed patches and large lichenified 
plaques on his shins.  There were no ulcerations or 
exfoliations but some crusting was noted.  The final 
diagnoses were prurigo nodularis and lichen simplex 
chronicus.  In April 2002, he was diagnosed with dermatitis 
of the lower legs.

Notwithstanding the veteran's current diagnoses of various 
skin disorders (including pruritic nodular lesions on his 
bilateral lower extremities, chronic dermatosis of the 
anterior aspects of his lower legs, prurigo nodularis and 
lichen simplex chronicus on the shins of both legs, and 
dermatitis of the lower legs), the Board finds that his 
current skin disorders are not the same disorder for which he 
was treated during service.

First, there is no medical evidence of a chronic skin 
disorder during military service.  In reaching this 
conclusion, the Board places significant probative value on 
the service separation examination reflecting a normal 
clinical evaluation of the veteran's skin.  Therefore, there 
is no evidence of a chronic skin disorder during active duty.

Next, and significantly, while on active duty, the veteran 
complained of a rash on his buttock, folliculitis in the neck 
area (for which he is service-connected), and jock itch 
(tinea cruris).  It is noted that he was also found to have 
ringworm of an undetermined area several months after 
military discharge in a Reserves examination.  On the other 
hand, his current skin disorders (variously diagnosed) focus 
primarily on the anterior shins of his legs.  

In sum, the Board finds that the claim for a skin disorder 
must be denied.  The Board places high probative value on the 
absence of a chronic skin disorder during active duty as 
evidenced by a normal separation examination.  Further, the 
Board is persuaded by the absence of complaints of, treatment 
for, or diagnosis of a chronic skin disorder for many years 
after discharge.  

In addition, significant weight has been placed on the 
different skin disorders identified between military service 
and current diagnoses, in addition to the different areas of 
the body affected.  Finally, no physician has established a 
medical nexus between the veteran's current skin disorder and 
military duty.  Therefore, the Board finds that the veteran's 
current claim for a skin disorder must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in March 2001, March 2002, June 2003, 
and May 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The issues on appeal were re-adjudicated and a 
supplemental statement of the case was provided to the 
veteran in November 2004.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in 
the November 2004 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In addition, the Board notes that multiple attempts were made 
to obtain medical records from the Florida Department of 
Corrections for the time that the veteran was incarcerated; 
however, those records were unable to be released.  At this 
point, the Board concludes that a remand for further attempts 
to obtain those records would be futile.

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in April 1998 and September 
1999.  The available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to service connection for residuals 
of an ear infection is denied.

The claim for entitlement to service connection for residuals 
of a finger injury is denied.

The claim for entitlement to service connection for a right 
wrist disorder is denied.

The claim for entitlement to service connection for a skin 
disorder, claimed as lichen simplex, is denied.




REMAND

With respect to the remaining claim of entitlement to service 
connection for a left shoulder disorder, the Board notes that 
the veteran injured his left shoulder while playing softball 
in May 1975.  There was no evidence of fracture and he was 
prescribed a chemical heating pad.  The clinical impression 
was strained deltoid muscle.  His service separation 
examination report in October 1975 indicated a normal 
clinical evaluation of his upper extremities.  

While there is no evidence of complaints of, treatment for, 
or diagnosis related to a left shoulder disorder for many 
years after military discharge, current medical evidence 
includes a diagnosis of arthritis, left shoulder, humeral 
head.  The X-ray report revealed atrophic changes in the 
inferior aspect of the humeral head but no significant 
arthritic changes seen.  

At this point, it is unclear to the Board whether there is a 
relationship between the veteran's in-service left shoulder 
trauma and current evidence of arthritis.  To that end, a 
medical opinion is needed.  

Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  The veteran is 
advised that while the case is in remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center (VAMC) in Miami, 
Florida, for the period from April 2001 
to the present.

2.  The veteran should be scheduled for 
an appropriate VA examination for a 
medical opinion regarding the 
relationship between his left shoulder 
complaints and active military duty.  

The claims file should be reviewed by the 
examiner in conjunction with the 
examination.  In responding, the examiner 
should indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history as provided by the veteran.

Specifically, the examiner is requested 
to express an opinion as to the 
following:

?	Does the record establish that there 
is a 50 percent probability or greater 
that the veteran's currently-diagnosed 
left shoulder disorder had its onset 
during service or is in any other way 
causally related to an in-service left 
shoulder injury?
	
3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


